962 A.2d 631 (2009)
Linda MURETIC, Appellant
v.
WORKERS' COMPENSATION APPEAL BOARD (DEPARTMENT OF LABOR AND INDUSTRY), Appellees.
No. 57 MAP 2008.
Supreme Court of Pennsylvania.
Argued December 3, 2008.
Decided January 21, 2009.
Stephen Arthur Schneider, Esq., Freeburn & Hamilton, Harrisburg, for Linda Muretic.
*632 Amber Marie Kenger, Esq., Richard C. Lengler, Esq., PA Department of Labor & Industry, Harrisburg, for Workers' Compensation Appeal Board.
Michael F. Faherty, Esq., Todd Christopher Hough, Esq., Lavery, Faherty, Young & Patterson, P.C., Harrisburg, for Department of Labor and Industry.
Jane Pomerantz, Esq., PA Department of Labor & Industry, Harrisburg, for Department of Labor and Industry.
BEFORE: CASTILLE, C.J., and SAYLOR, EAKIN, BAER, TODD, McCAFFERY and GREENSPAN, JJ.

ORDER
PER CURIAM.
AND NOW, this 21st day of January, 2009, the appeal is dismissed as having been improvidently granted.